On October 30, 1935, plaintiff in error filed petition in error with case-made attached in this court and on August 1, 1936, brief of plaintiff in error was filed.
The defendant in error has failed to file, any brief or offer any excuse for such failure. *Page 527 
Upon the authority of City of Oklahoma City v. Blondin,163 Okla. 276, 21 P.2d 1053, the cause is reversed and remanded, with directions to vacate the judgment for the plaintiff and enter an order dismissing the proceedings.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, WELCH, PHELPS, CORN, GIBSON, and HURST, JJ., concur. DAVISON, J., absent.